Mazzarelli, J.,
dissents in part in a memorandum as follows: I would modify the order appealed from to grant plaintiffs’ motion for leave to file a late notice of claim with respect to the infant plaintiff’s claim, and otherwise affirm.
General Municipal Law § 50-e (5) provides as follows:
“Upon application, the court, in its discretion, may extend the time to serve a notice of claim specified in paragraph (a) of subdivision one. The extension shall not exceed the time limited for the commencement of an action by the claimant against the public corporation. In determining whether to grant the extension, the court shall consider, in particular, whether the public corporation or its attorney or its insurance carrier acquired actual notice of the essential facts constituting the claim within the time specified in subdivision one or within a reasonable time thereafter. The court shall also consider all other relevant facts and circumstances, including: whether the *476claimant was an infant, or mentally or physically incapacitated, or died before the time limited for service of the notice of claim; * * * and whether the delay in serving the notice of claim substantially prejudiced the public corporation in maintaining its defense on the merits” (emphasis supplied). Applying the plain language of the statute to the facts presented, I would find that it was an improvident exercise of the trial court’s discretion to have denied the infant plaintiff leave to file a late notice of claim. First, General Municipal Law § 50-e explicitly provides for consideration of the fact that an infant is involved in the lawsuit, presumably affording leeway in a case where the injured plaintiff has diminished capacity. Second, the parties agree that the infant’s representative made its motion within a month of the statutory deadline, a delay I would find reasonable in the circumstances. Third, given the extremely transitory nature of the hazard which caused plaintiff’s injuries, “a liquid substance, dirt and debris on a stairway,” I see no appreciable difference in the investigatory options available to defendant between the 90-day deadline and the month subsequent thereto.
In Henry v City of New York (94 NY2d 275), the Court of Appeals addressed the plight of two infant plaintiffs who were fortunate to have a representative who could provide greater protection of their rights than plaintiff in our case enjoyed, one who timely filed a notice of claim pursuant to General Municipal Law § 50-e. The decision in Henry addressed the issue of that representative’s failure to subsequently commence the action within the applicable statute of limitations. The Court concluded: “Infant plaintiffs should not be penalized by a parent’s compliance with General Municipal Law § 50-e in an effort to protect a right to recovery. Infancy itself, the state of being ‘a person [under] the age of eighteen’ (CPLR 105 [j]), is the disability that determines the toll. An interpretation of the infancy toll which measures the time period of infancy based on the conduct of the infant’s parent or guardian cuts against the strong public policy of protecting those who are disabled because of their age (see, Valdimer v Mount Vernon Hebrew Camps, 9 NY2d 21, 25; see also, CPLR art 12). Because plaintiffs here were under the age of 18 when their causes of action accrued, they are entitled to the benefit of the infancy toll, and their claims against the City are not time-barred.” (Henry, supra at 283.) In the circumstances presented, it is my position that the same policy considerations which militated against penalizing the infant for his representative’s untimely filing of the complaint *477in Henry warrant excusing this infant plaintiff from the negative repercussions of his representative’s marginally untimely filing of a notice of claim (see, Rodriguez v New York City Health & Hosps. Corp., 270 AD2d 110 [analogizing Henry in a late notice of claim case]). On the issue of prejudice, the hazardous area was presumably removed within 90 days of the accident, if not sooner, and it was no more likely that defendants would be prejudiced by allowing plaintiff the extra month to file a notice of claim (see, Matter of Ferrer v City of New York, 172 AD2d 240; Matter of Harris v Dormitory Auth. of State of N.Y., 168 AD2d 560).